        Case 3:21-cv-00470-JWD-EWD             Document 1   08/17/21 Page 1 of 9




J. R. WHALEY (La. Bar Roll Number 25930)
WHALEY LAW FIRM
6700 Jefferson Highway
Building 12, Suite A
Baton Rouge, LA 70806
T: (225) 302-8810
F: (225) 302-8814
jrwhaley@whaleylaw.com


William D. Marler (pro hac vice to be filed)
MARLER CLARK, LLP, PS
1012 First Avenue, Suite 500
Seattle, WA 98104
T: 206-346-1888
F: 206-346-1898
bmarler@marlerclark.com

ATTORNEYS FOR PLAINTIFF

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF LOUISIANA



 RUTH BRAUD and BRANDON BRAUD, CIVIL DIVISION
 individually and on behalf of their minor child,
 A.B.,                                            CASE NO.:


                       Plaintiff,               JURY TRIAL DEMANDED

        v.

 GREAT ESCAPES PELAHATCHIE, LP
 d/b/a JELLYSTONE PARK YOGI ON THE
 LAKE PELAHATCHIE, a foreign limited
 partnership,

                       Defendant.


                       PLAINTIFFS’ CIVIL ACTION COMPLAINT


       AND NOW, come Plaintiffs Ruth Braud and Brandon Braud, individually and on behalf
         Case 3:21-cv-00470-JWD-EWD                   Document 1   08/17/21 Page 2 of 9




of their minor child, A.B., who, by and through their counsel of record, J. R. Whaley of Whaley

Law Firm, and William D. Marler of Marler Clark, LLP PS (pending admission pro hac vice),

alleges upon information and belief as follows:

                                                PARTIES

        1.      Plaintiffs reside and are domiciled in Prairieville, Ascension Parish, Louisiana.

Therefore, Plaintiffs are citizens of the State of Louisiana

        2.      Defendant Great Escapes Pelahatchie, LP, is a limited partnership organized and

existing under the laws of the State of Mississippi. Upon belief, the partnership has one general

partner, Great Escapes Pelahatchie Management, LLC (GEPM), a limited liability company

organized and existing under the laws of the State of Mississippi, with its principal place of

business at 2539 S. Gessner Road, Ste. 13, Houston, Texas 77063. Upon belief, GEPM’s sole

manager is Ricky L. Jenkins, who is a resident of Texas. Therefore, Defendant is a citizen of the

States of Mississippi and Texas. In its ordinary course of its business, and at all times relevant to

this action, Defendant owned and operated Jellystone Park Yogi on the Lake Pelahatchie, including

all of its recreational water facilities and pools.

                                  JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(a) because the matter in controversy exceeds $75,000.00, exclusive of costs, it is

between citizens of different states, and because the Defendant has certain minimum contacts with

the State of Louisiana such that maintenance of the suit in this district does not offend traditional

notions of fair play and substantial justice.
         Case 3:21-cv-00470-JWD-EWD              Document 1       08/17/21 Page 3 of 9




       4.        Venue in the United States District Court for the Middle District of Louisiana is

proper pursuant to 28 U.S.C. § 1391(b)(3) because the Defendant is subject to personal jurisdiction

in this judicial district at the time of the commencement of the action.

                                   GENERAL ALLEGATIONS

The 2021 E. coli O157 Outbreak at Jellystone Camp Park and Resort

       5.        The Mississippi State Department of Health (MSDH) has identified several cases

of E. coli infections associated with use of the swimming pool and splashpad at Yogi on the Lake

in Pelahatchie, Mississippi.

       6.        The cases identified so far have exposure dates on the weekend of July 30 through

August 1, 2021. Additional exposures may have occurred through August 9, 2021.

       7.        MSDH calls this “an evolving situation” and they are conducting an ongoing

investigation to identify any additional cases. Health officials say that those who were swimming

in the pool or splashpad at Yogi on the Lake in Pelahatchie between July 30 and August 9, 2021

should monitor for symptoms of stomach cramps, diarrhea, vomiting, and fever.

E. coli O157 Infection and Hemolytic Uremic Syndrome

       8.        Escherichia coli are the name of a common family of bacteria, most members of

which do not cause human disease. E. coli O157 is a specific member of this family that can cause

bloody diarrhea (hemorrhagic colitis) in humans. In the years since E. coli O157:H7 was first

identified as a cause of diarrhea, this bacterium has established a reputation as a significant public

health hazard.

       9.        E. coli O157 lives in the intestines of cattle and other ruminants. E. coli O157 is

also notable among pathogenic bacteria for its extremely low infectious dose—that is, the number

of bacteria necessary to induce infection in a person. While for most pathogenic bacteria it takes
           Case 3:21-cv-00470-JWD-EWD              Document 1      08/17/21 Page 4 of 9




literally millions of bacterial colonies to cause illness, it is now known that fewer than 50 E. coli

O157 bacteria can cause illness in a child. The practical import is that even a microscopic amount

of exposure can trigger a devastating infection.

          10.   The most severe cases of the E. coli O157 infection occur in young children and in

the elderly, presumably because the immune systems in those age populations are the most

vulnerable. After a susceptible individual ingests E. coli O157, the bacteria attach to the inside

surface of the large intestine and initiates an inflammatory reaction of the intestine. What

ultimately results in the painful bloody diarrhea and abdominal cramps characteristic of the

intestinal illness.

          11.   The mean incubation period (time from ingestion to the onset of symptoms) of E.

coli O157 is estimated to be two to four days (range, 1-21 days). Typically, a patient with an acute

E. coli O157 infection presents with abdominal cramps, bloody diarrhea, and vomiting. The

duration of diarrhea in children with E. coli O157 infections are significantly longer than that of

adults.

          12.   E. coli O157 can produce a wide spectrum of disease from mild, non-bloody

diarrhea, to severe bloody diarrhea accompanied by excruciating abdominal pain to life-

threatening complications. In most infected individuals, the intestinal illness lasts about a week

and resolves without any long-term effects. Antibiotics do not appear to aid in combating these

infections, and recent medical studies suggest that antibiotics are contraindicated for their risk of

provoking more serious complications. Apart from good supportive care, which should include

close attention to hydration and nutrition, there is no specific therapy.

          13.   About 10% of individuals with E. coli O157 infections (mostly young children) go

on to develop hemolytic uremic syndrome (HUS), a severe, potentially life-threatening
         Case 3:21-cv-00470-JWD-EWD               Document 1     08/17/21 Page 5 of 9




complication. The essence of the syndrome is described by its three central features: destruction

of red blood cells, destruction of platelets (those blood cells responsible for clotting), and acute

renal failure due to the formation of micro-thrombi that occlude microscopic blood vessels that

make up the filtering units within the kidneys.

        14.    There is no known therapy to halt the progression of HUS. The active stage of the

disease usually lasts one to two weeks, during which a variety of complications are possible. HUS

is a frightening illness that even in the best American medical facilities has a mortality rate of

about 5%. The majority of HUS patients require transfusion of blood products and develop

complications common to the critically ill.

Plaintiff A.B.’s Injuries

        15.     A.B. and her family went to Jellystone Park in Pelahatchie, Mississippi, from July

29 through August 1, 2021.

        16.    A.B. swam in the pool and used the splash pad on those dates.

        17.    On August 2, 2021, A.B. developed a fever, which lasted for two days, and then

developed diarrhea. A.B.’s parents saw blood in her stool and they immediately sought medical

care.

        18.    A stool sample taken from A.B. tested positive for E. coli O157.

        19.    A.B. continues to recover from her illness.

                                      CAUSES OF ACTION

                            NEGLIGENCE / PREMISES LIABILITY

        20.    Plaintiffs hereby incorporate paragraphs 1 through 19 by this reference as if each

paragraph was set forth in its entirety.
         Case 3:21-cv-00470-JWD-EWD               Document 1       08/17/21 Page 6 of 9




        21.     A. B. and her family were at all times invitees of Defendants and conducting

themselves as was expected and encouraged by Defendants, including use of Defendant’s

facilities, water facility and pool(s) located thereon.

        22.     Defendant owned and operated Jellystone Park, located at 143 Campground Rd.,

Pelahatchie, MS 39145, at all times relevant, including controlling and operating every aspect of

the recreational water facility and pool(s) located thereon. Thus, the property causing damage

was in the custody of Defendant.

        23.     E. coli O157 is a harmful, potentially lethal pathogen when ingested by humans.

Therefore, levels of E. coli O157 in the pool water high enough to allow for bacterial

transmission of E. coli O157 via pool water at Jellystone Park was a condition on the property

that created an unreasonable risk of harm to persons, including Plaintiff A.B., on the premises.

        24.     Defendant had a duty to discover any unreasonably dangerous conditions existing

on its land and to correct or warn of such conditions regarding the equipment, personnel, and

premises at Jellystone Park.

        25.     Bacterial transmission of disease, including the transmission of E. coli through

pool water, is a well-known danger in the industry of recreational water facilities. Through

appropriate monitoring of its facilities’ water quality, Defendant knew or should have known that

the chlorine concentration of its pool water was insufficient to effectively neutralize E. coli O157

bacteria in the water such that it did not pose a risk to pool patrons, including Plaintiff A.B.

        26.     Defendant unreasonably failed to exercise reasonable care to protect pool patrons,

including A.B., from the known danger of E. coli transmission via its pool water in the following

ways:


           a.   Failure to properly train its aquatic facility employees, seasonal and permanent, on
                proper pool operation and maintenance, including chemical monitoring, usage,
         Case 3:21-cv-00470-JWD-EWD                 Document 1       08/17/21 Page 7 of 9




                  recording, maintenance, and fecal accident response procedures in compliance with
                  the applicable regulations;

             b.   Failure to maintain adequate records and documentation including, but not limited
                  to, daily pool logs, ORP logs, water chemistry logs, temperature logs, test results
                  of regular bacteriological water analysis from an independent laboratory, chemical
                  use logs, controller print-outs, routine and preventative maintenance logs, and/or
                  clean-up procedures, which industry standards dictate be maintained in the ordinary
                  course of business;

             c.   Failure to use appropriate systems for cleaning, maintaining, operating, monitoring,
                  and inspecting its pools and their related filtration, circulation, and piping system
                  components; and

             d.   Failure to design and/or construct its aquatic facility’s pools to ensure proper water
                  circulation, filtration and input/output, and other standards outlined in the
                  applicable regulations.

       27.        The measures delineated above, had they been properly implemented, could have

prevented injury to pool patrons, including Plaintiff A.B.

       28.        Defendant’s unreasonable failure to exercise reasonable care in the ways delineated

above, among others, caused the recreational water in its pools to become contaminated by E. coli

O157 on at least July 30 through August 1, 2021, and also allowed the contamination to persist,

creating the risk of severe health consequences to patrons.

        29.       A.B.’s E. coli O157 infections, injuries, and damages were directly and

proximately caused by bacterial transmission via Defendant’s facility’s pool water. Therefore,

Defendant is strictly liable to Plaintiffs for A.B.’s injuries.

                                              DAMAGES

        30.       Plaintiff has suffered general, special, incidental, and consequential damages as

the direct and proximate result of the acts and omissions of the Defendant, in an amount which

shall be fully proven at the time of trial. These damages include, but are not limited to: damages

for general pain and suffering; damages for loss of enjoyment of life, both past and future; past

medical and medical-related expenses; future medical and medical-related expenses; travel and
         Case 3:21-cv-00470-JWD-EWD              Document 1       08/17/21 Page 8 of 9




travel-related expenses, both past and future; lost wages; emotional distress, past and future;

pharmaceutical expenses, past and future; and all other ordinary, incidental, or consequential

damages that would or could be reasonably anticipated to arise under the circumstances.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs prays for judgment against the Defendant as follows:
       a.      Compensation for all general, special, incidental, and consequential damages

               suffered by the Plaintiffs as a result of the Defendant’s conduct;

       b.      Statutory prejudgment interest;

       c.      Reasonable attorneys' fees and costs, to the fullest extent allow by law; and

       d.      All such additional and further relief as this Court deems just and

               equitable.

                                         JURY DEMAND
       A jury is demanded for the trial of this action.
       Case 3:21-cv-00470-JWD-EWD     Document 1      08/17/21 Page 9 of 9




DATED: August 17, 2021

                                    Respectfully submitted,

                                    /s/ J. R. Whaley
                                    _____________________________________
                                    J. R. WHALEY (La. Bar Roll Number 25930)
                                    WHALEY LAW FIRM
                                    6700 Jefferson Highway
                                    Building 12, Suite A
                                    Baton Rouge, LA 70806
                                    T: (225) 302-8810
                                    F: (225) 302-8814
                                    jrwhaley@whaleylaw.com

                                    William D. Marler (pending admission pro hac
                                    vice)
                                    MARLER CLARK, LLP, PS
                                    1012 First Avenue, Suite 500
                                    Seattle, WA 98104
                                    T: 206-346-1888
                                    F: 206-346-1898
                                    bmarler@marlerclark.com

                                    ATTORNEYS FOR PLAINTIFF
